Citation Nr: 0821359	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-38 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial evaluation higher than 30 percent 
for service-connected post-traumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel




INTRODUCTION

The veteran had active service from October 1968 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

In May 2008, the veteran testified at a Travel Board hearing 
before the undersigned.  The transcript of the hearing is 
associated with the claims file and has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the veteran's claim.  

At the May 2008 Board hearing, the veteran reported that 
there were records pertinent to his claim for PTSD located at 
the VA hospital in Des Moines; however, no records from the 
facility are included in the record.  It is essential that 
any outstanding VA treatment or hospitalization records be 
obtained and reviewed.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (VA records are constructively part of the 
record which must be considered).  In light of the veteran's 
statements at the hearing, a remand to obtain the veteran's 
treatment records pertaining to PTSD from the VA medical 
center (VAMC) in Des Moines from July 2005 to the present is 
warranted in this case.

The Board also notes that the veteran indicated at the May 
2008 Board hearing that he had previously received treatment 
for his PTSD at the Vet Center in Des Moines from 
approximately 2006 to 2007 but no longer receives any 
treatment from the facility.  The claims folder includes the 
veteran's Vet Center records from July 2005 to June 2006; 
however, no subsequent Vet Center records are of record.  
While the most recent June 2006 Vet Center treatment record 
indicates that the veteran terminated his treatment at the 
Vet Center at that time, it is somewhat unclear when the 
veteran's treatment ended in light of his statements at the 
hearing.  Thus, the RO should also obtain any outstanding Vet 
Center records pertaining to the veteran's treatment for PTSD 
on remand.         

The Board further observes that a private physician (Dr. 
W.C.B.) wrote in a July 2005 letter that the veteran had been 
a patient of his "for some time" and commented that the 
veteran had issues of PTSD which affect him from time to 
time.  However, there are no treatment records for the 
veteran from this physician contained in the claims folder.  
While the Board recognizes that the veteran was advised to 
provide medical evidence from private physicians of treatment 
since military service in the August 2005 VCAA notice letter 
and authorization and consent to release information forms 
(i.e., VA Form 21-4142) were enclosed with said 
correspondence, the record reflects that the veteran has not 
provided such information regarding his treatment by Dr. 
W.C.B.  As the veteran's claim is being remanded for reasons 
explained above, the RO should again send the veteran a 
letter asking him to provide the requested authorization 
forms so that VA may obtain the records from Dr. W.C.B. and 
any other private health care providers from whom he has 
received treatment for PTSD.   

The Board notes that the veteran's recent VA examination is 
now two-and-a-half years old.  As a result of this matter 
being returned to obtain outstanding treatment records, the 
examination report will unfortunately become even older.  
Thus, because governing regulations provide that VA's duty to 
assist includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment as well as to 
provide a medical examination or, obtain a medical opinion, 
when such an examination or opinion is necessary to make a 
decision on the claim, the veteran should be afforded a 
current psychiatric examination..  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.326 (2007); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain all outstanding 
VA treatment records at the VAMC in Des 
Moines, Iowa pertaining to any treatment 
the veteran received for psychiatric 
problems from July 2005 to the present.  
The search should include any archived or 
retired records.  If no records are 
available, please make specific note of 
that fact in the claims file.  

2.  The RO should request that the veteran 
complete and return a VA Form 21-4142, 
Authorization and Consent to Release 
Information, in order to obtain relevant 
treatment records from Dr. W.C.B.  The RO 
should also request that the veteran 
provide completed VA Forms 21-4142 for any 
other health care providers that have 
treated him for his psychiatric disorder.  
The RO must then execute any returned and 
completed VA Forms 21-4142 and make 
reasonable efforts to obtain any 
identified private treatment records.  If 
these requested records are unavailable, 
or the search for them otherwise yields 
negative results, this must be documented 
in the claims file and the veteran 
notified in accordance with 38 C.F.R. § 
3.159(c).

3.  The RO should request any outstanding 
treatment records pertaining to the 
veteran's PTSD from the Vet Center.  If 
these requested records are unavailable, 
or the search for them otherwise yields 
negative results, this must be documented 
in the claims file and the veteran 
notified in accordance with 38 C.F.R. § 
3.159(c).

4.  Schedule the veteran for a VA 
psychiatric examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

Following examination of the veteran, the 
examiner should identify what symptoms, if 
any, the veteran currently manifests or 
has manifested in the recent past that are 
attributable to his service-connected 
PTSD.  The examiner must conduct a 
detailed mental status examination and 
address his or her findings in the context 
of the veteran's work history. The 
examiner should assign a Global Assessment 
of Functioning (GAF) score for the 
veteran's anxiety reaction consistent with 
the American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and explain the significance of the score.  
If it is not possible to assign a GAF 
score on the basis of the veteran's 
service-connected PTSD alone, the examiner 
is asked to so state.

The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the veteran's service-
connected PTSD and any other nonservice-
connected psychiatric disorders which may 
be found.  If it is medically impossible 
to distinguish among symptomatology 
resulting from the disorders, the examiner 
should state this in the examination 
report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

